DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and 23-29 in the reply filed on 14 February 2022 is acknowledged.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 February 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 and 23-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites the limitation "the bioprocessor surface area" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this term refers to the entire surface area defined by the plurality of spheres and rods, or if the term instead relates to a surface area defined by a particular subsection of the bioprocessor.
7 recites the limitation "the signaling molecule" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  

Claims 11 and 12 recite the limitation "the spherical beads" in line 1 of both claims.  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 1 does not require “beads”.

Claims 13 and 14 recite the limitation "the cylindrical rods" in line 1 of both claims.  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 1 does not require the rods to be “cylindrical”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-16, 23-25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ling (US 20170321178) in view of Liberti (US 20200010826).
	With respect to claim 1, Ling discloses a method of supplying a 3D bioprocessor comprising a plurality of spheres and a plurality of interconnecting rods.  These spheres are hollow void spaces defined by an outer spherical surface fabricated from biocompatible polymeric materials.  The hollow spheres are interconnected by rods, wherein the rods are defined by the empty spaces of the 3D bioreactor negative.  
[AltContent: textbox (Hollow spheres with outer solid shell)][AltContent: textbox (Rods formed between spheres)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    1122
    1280
    media_image1.png
    Greyscale

Ling further teaches in at least paragraphs [0051] and [0091] that a fibronectin protein coating may be applied to surfaces within the 3D bioprocessor to facilitate cell attachment.  Cells are allowed to flow through the bioprocessor and bind to the coating.  Ling, however, does not expressly state that the coating includes one or more biotinylated antibodies immobilized to a protein.

	Before the effective filing date of the claimed invention, it would have been obvious to use the Ling method to capture T-cells by immobilizing biotinylated antibodies onto the surfaces of the spheres and/or rods.  As evidenced by Liberti, avidin (e.g. streptavidin) is known in the art to bind biotinylated biochemicals, and biotin-avidin binding pairs are commonly used to separate T-cells from a culture/sample solution.  Liberti teaches that it is especially useful to develop systems for capturing T-cells because “the purification, activation, expansion and genetic modification of immune cells--particularly T cells--has become an area of significant interest” in many therapeutic areas (see at least paragraph [0003]).

	With respect to claims 2-7, Ling and Liberti disclose the combination as described above.  As previously discussed Liberti describes how T-cells are captured and activated using a streptavidin coating with biotinylated antibodies (e.g. anti-CD3 antibodies) immobilized thereon.  At least paragraph [0021] of Liberti states that the activated T-cells are exposed to a perfusion media containing signaling molecules that promote T-cell expansion.  Cytokine signaling molecules are commonly used in the art to regulate cell behavior.  Cytokines are known to facilitate intercellular communication and are particularly relevant to T-cell expansion.



	With respect to claims 11-14 and 29, Ling and Liberti disclose the combination as described above.  Ling teaches in at least paragraph [0013] that the spheres may have a diameter as small as 0.4 mm and as large as 100 mm.  It would have been obvious to select sphere sizes that range between 10 microns and 10 mm, or, more narrowly, 1 mm to 3 mm.  Ling shows in at least Fig. 1 that the rods have a length that is less than the diameters of the spheres.  It is well within the ability of one of ordinary skill to optimize result effective variables (here, sphere diameter and rod length) through routine experimentation.

	With respect to claims 15, 16, 23 and 24, Ling and Liberti disclose the combination as described above.  The Ling bioprocessor is configured as at least one layer of uniformly arranged spheres and rods.  It would have been obvious to include multiple layers to produce a repeating and non-random structure, as it is well within the ability of one of ordinary skill to duplicate an existing unit to create a cumulative and predictable effect.  See MPEP 2144.04 “Duplication of Parts”.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ling (US 20170321178) in view of Liberti (US 20200010826) as applied to claim 1, and further in view of Gevaert (US 20120183987).
	Ling and Liberti disclose the combination as described above, however do not expressly state that the 3D bioprocessor comprises a photopolymerization biocompatible material, such as PMMA.
	Gevaert discloses a method for supply a 3D bioprocessor comprising a scaffold having a plurality of spheres (Figure 2:15).  Gevaert teaches that the spheres are configured to bind adherent cells during culture.  At least paragraph [0072] states that the spheres may be fabricated from PMMA.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Ling 3D bioprocessor is fabricated at least in part from PMMA (which is a photopolymerization biocompatible material).  Gevaert indicates that a wide variety of biocompatible materials, including PMMA, may be used interchangeably when constructing scaffolds for retaining cells.  As evidenced by Gevaert, it is well within the purview of one of ordinary skill to choose a known material (e.g. PMMA) from a selection of art-recognized options.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Auguste (US 20140328789) and Kotov (US 20100273667) references teach the state of the art regarding 3D bioprocessors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799